ALD-206                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-4183
                                      ___________

                                    TROY HOLMES,
                                            Appellant

                                            v.

    THOMAS A. DREYER; AMBRO, FIRST NAME UNKNOWN; TRACY LEE
 FREDERICK; BERNADETTE MCKEON; FELICIA SARNER; CHAGARES, FIRST
 NAME UNKNOWN; MICHAEL D. REFFAELE; MARCIA M. WALDRON; JASON
       PATRICK BOLOGNA; GREENAWAY, FIRST NAME UNKNOWN
                ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 10-cv-02757)
                     District Judge: Honorable Petrese B. Tucker
                     ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(b)
        or Summary Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                     June 9, 2011
            Before: SCIRICA, HARDIMAN and VANASKIE, Circuit Judges

                              (Opinion filed: June 22, 2011)

                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

      Troy Holmes appeals pro se and in forma pauperis from the United States District

Court for the Eastern District of Pennsylvania’s dismissal of his complaint pursuant to 28
U.S.C. § 1915(e)(2), and denial of his motion to amend or supplement his complaint. For

the reasons that follow, we will summarily affirm the district court’s orders.

                                             I.

       In June 2010, Holmes (a federal prisoner) commenced a civil rights action under

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971), alleging that his rights were violated during his 2009 criminal trial and

subsequent appeal by: (1) his attorneys (defendants Frederick, Sarner, Raffaele, and

Dreyer), who purposely did not provide him with effective representation; and (2) federal

prosecutors (defendants McKeon and Bologna), who selectively prosecuted him and

introduced perjured testimony at his trial. Holmes further claims that the Clerk of this

Court lacked authority to deny his motion to remove his appellate counsel, and that the

Third Circuit judges who heard his appeal erred by allowing the Clerk of Court to rule on

his motion. 1

       Upon granting Holmes permission to proceed in forma pauperis, the district court

dismissed his complaint as legally frivolous pursuant to 28 U.S.C. § 1915(e)(2). The

district court thereafter denied Holmes’s motion to amend or supplement his complaint.

       Holmes now appeals.




                                             II.

       1
        We affirmed Holmes’s conviction on July 23, 2010, and denied his motion for
rehearing on April 11, 2011. (C.A. No. 09-3811.)

                                             2
       Because this appeal presents no substantial question, we will summarily affirm the

orders of the district court dismissing the complaint as frivolous and denying the motion

to amend. 3d Cir. LAR 27.4 and I.O.P. 10.6. We have appellate jurisdiction pursuant to

28 U.S.C. § 1291. Our review of the sua sponte dismissal of a complaint pursuant to 28

U.S.C. § 1915(e)(2) is plenary. Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       Holmes’s civil complaint concerns his allegedly unfair criminal trial and appeal

therefrom, which he asserts violated his civil rights. For example, he asserts that his

attorneys at the trial and appellate stages “maliciously and deliberately” “filled in the

gaps” of the prosecution’s case “to support the illegal conviction,” apparently by

allowing the prosecutor “to testify to evidence that was never presented to the jury . . . to

ensure an illegal conviction.” However, a prisoner’s civil rights suit for damages is

barred unless he can demonstrate that his conviction or sentence has been invalidated.

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). 2 Heck’s favorable termination rule

applies “no matter the target of the prisoner’s suit . . . if success in that action would

necessarily demonstrate the invalidity of confinement or its duration.” Wilkinson v.

Dotson, 544 U.S. 74, 81-82 (2005). The district court determined that Heck prohibited

Holmes’s civil rights claims. We agree that, in the circumstances presented, Holmes’s

claims regarding prosecutorial misconduct, malicious prosecution, and ineffective

assistance of counsel imply the validity of his conviction and thus are not cognizable

under Heck.

       2
        Although Heck involved a 42 U.S.C. § 1983 action by a state prisoner, its
reasoning has been applied to bar claims under Bivens. See, e.g., Williams v. Hill, 74
F.3d 1339, 1341 (D.C. Cir. 1996).
                                               3
       The district court also appropriately dismissed the claims against the Clerk of

Court and the judges of this Court after determining that they are immune from suit. See

Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir. 2006) (“A judicial officer in the

performance of his duty has absolute immunity from suit and will not be liable for his

judicial acts.”); Lockhart v. Hoenstine, 411 F.2d 455, 460 (3d Cir. 1969) (“[A]ny public

official acting pursuant to court directive is [] immune from suit.”).

       For the foregoing reasons, we will affirm the district court’s orders. 3




       3
          Because the district court dismissed Holmes’s complaint as legally frivolous, it
appropriately denied his motion to amend the complaint, as amendment would be futile.
See Grayson v. Mayview State Hosp., 293 F.3d 103, 112-13 (3d Cir. 2002) (explaining
that “dismissals of frivolous claims do not require leave to amend due to the long
tradition of denying leave to amend under Rule 15(a) when amendment is inequitable or
futile”).
                                              4